Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/01/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.	

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art of record, Symons (US 20080039009 A1), Morrison (US 10481644 B1), Tan (US 20170351296 A1), Seo (US 20180049329 A1) and Schmitz (US 20190107157 A1) have been found to be the closest prior art.
None of the prior art, taken singly or in combination, teach “A system comprising: a hinge mechanism for providing active control of a relative angle between two planar components … and a voltage controller that selectively applies a voltage to at least one of the two conductive components when the determined relative angle between the two planar components satisfies a predefined condition, the applied voltage creating an electrostatic force that restricts relative movement of the two conductive components and fixedly supports the two planar components at the determined relative angle of separation.”
Regarding claim 1, Symons teaches a system (e.g. apparatus) (fig.11) (e.g. video camera) (figs.2 & 5) comprising: a hinge mechanism (i.e. mechanical coupling 202, 602, 702) (figs.2, 5 & 11) for providing active control of a relative angle ([0037], angle through which the display screen may be rotated) between two planar components (e.g. display screen 201 and main body 200) (fig.2), the hinge mechanism including: two conductive components (i.e. Capacitive wireless coupling 205 and 206) (fig.2) ([0041], capacitive coupling element is a circular electrically conductive plate 205 or 206) (i.e. 607, 608 and 603) (fig.5) on opposite sides of a dielectric layer (i.e. dielectric 207) (fig.2) ([0041], two capacitive coupling elements separated by a dielectric) (i.e. dielectric 407) (fig.7); a relative angle detection mechanism (e.g. controller 708 and 720) (fig.11) usable to determine a relative angle between the two planar components ([0080], one of the main body and screen controllers 708 and 720 may be configured to determine the coupling capacitance and to compare it against a reference capacitance to determine the degree of rotation); and a voltage controller (e.g. interface 707) (fig.11) that selectively applies a voltage to at least one of the two conductive components ([0051], capacitive wireless couplers are shown to ensure a flow and return current path) ([0064], interface 707 that enables the power and data supply control circuitry to communicate with the camera circuitry 705) when the determined relative angle between the two planar components satisfies a predefined condition ([0080], relative orientations or positions of the two components or sub-assemblies may be used by one or other of the controllers 708 and 720).
Symons does not teach, the applied voltage creating an electrostatic force that restricts relative movement of the two conductive components and fixedly supports the two planar components at the determined relative angle of separation.
Morrison teaches in a similar field of endeavor of hinge system and flip position detection, a system (i.e. mobile device 100) (fig.1) comprising: a hinge mechanism (i.e. hinge system 108) (fig.1) for providing active control of a relative angle (column 3 lines 55-59, operable to open and close the flip section 106 of the device housing 102 relative to the base section 104 of the device housing) between two planar components (i.e. base section 104 and flip section 106) (fig.1); a relative angle detection mechanism (e.g. inductor 116, inductance sensor 120, flexible printed circuit 118) (fig.1) usable to determine a relative angle between the two planar components (e.g. distance 124) (fig.1); 
Morrison does not teach the hinge mechanism including: two conductive components on opposite sides of a dielectric layer and a voltage controller that selectively applies a voltage to at least one of the two conductive components when the determined relative angle between the two planar components satisfies a predefined condition, the applied voltage creating an electrostatic force that restricts relative movement of the two conductive components and fixedly supports the two planar components at the determined relative angle of separation.
Tan teaches in a similar field of endeavor of hinged devices, a system (i.e. device 100) (fig.1A) comprising: a hinge mechanism (i.e. hinge assembly 108) (figs.1A) for providing active control of a relative angle ([0013], hinge assembly 108 can rotatably couple the first and second portions around an axis of rotation) between two planar components (i.e. display 106 and base assembly 102) (fig.1A), and a controller (i.e. smart clutch-controller 118) (fig.1A) that selectively applies a voltage to at least one of the two conductive components when the determined relative angle between the two planar components satisfies a predefined condition ([0019], When the user releases the side of the display, the user control sensor can stop sending the signal and the smart clutch-controller can smoothly lock rotation), the applied voltage creating an electrostatic force that restricts relative movement of the two conductive components and fixedly supports the two planar components at the determined relative angle of separation.
Tan does not teach, the hinge mechanism including: two conductive components on opposite sides of a dielectric layer; a relative angle detection mechanism usable to determine a relative angle between the two planar components; Tan further does not teach the controller is a voltage controller and the applied voltage creating an electrostatic force that restricts relative movement of the two conductive components and fixedly supports the two planar components at the determined relative angle of separation.
Seo teaches in a similar field of endeavor of foldable housing, a system (i.e. electronic device 100) (fig.3) comprising: a hinge mechanism (i.e. connection unit 101c) (fig.3) for providing active control of a relative angle ([0106], for example, pivot) between two planar components (i.e. first part 101a and second part 101b) (fig.3), fixedly supports the two planar components at the determined relative angle of separation ([0118], locking members 204 may fixedly keep adjacent hinge members 221 at a predetermined angle with respect to each other).
Seo does not teach the hinge mechanism including: two conductive components on opposite sides of a dielectric layer; a relative angle detection mechanism usable to determine a relative angle between the two planar components; and a voltage controller that selectively applies a voltage to at least one of the two conductive components when the determined relative angle between the two planar components satisfies a predefined condition, the applied voltage creating an electrostatic force that restricts relative movement of the two conductive components.
Schmitz teaches in a similar field of endeavor of electrostatic rotary clutch, a voltage controller that selectively applies a voltage to at least one of the two conductive components when the determined relative angle between the two planar components satisfies a predefined condition, the applied voltage creating an electrostatic force that restricts relative movement of the two conductive components (claim 1, the plurality of electrically-conductive plate pairs configured to cause an electrostatic adhesion between the first plate and the second plate of each of the plurality of electrically-conductive plate pairs based at least in part on a voltage difference applied across the plurality of first plates and the plurality of second plates).
Schmitz does not teach a system comprising: a hinge mechanism for providing active control of a relative angle between two planar components, the hinge mechanism including: two conductive components on opposite sides of a dielectric layer; a relative angle detection mechanism usable to determine a relative angle between the two planar components.
None of the prior art, taken singly or in combination, teach “A system comprising: a hinge mechanism for providing active control of a relative angle between two planar components … and a voltage controller that selectively applies a voltage to at least one of the two conductive components when the determined relative angle between the two planar components satisfies a predefined condition, the applied voltage creating an electrostatic force that restricts relative movement of the two conductive components and fixedly supports the two planar components at the determined relative angle of separation.”
Claims 2-7 are allowed because they depend on allowable claim 1.
Regarding claim 8, the method is allowed mutatis mutandis the reasons for claim 1 above.
Claims 9-14 are allowed because they depend on allowable claim 8.
Regarding claim 15, it is allowed mutatis mutandis the reasons for claim 1 above.
Claims 16-20 are allowed because they depend on allowable claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        04/15/2022





	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839